GOLDBERG AND WEINBERGER LLP
Attorneys at Law

630 Third Avenue, 18 Floor
New York, New York 10017

   
  
   
  
 
  
  
 
   
 

 

Lewis Goldberg (N.Y., CT. & N,J.) OTHER OFFICE:
Stuart Weinberger (N.Y. & N.J.) REDDING, CT.
TEL: (212) 867-9595 Theapplication is X granted. .
FAX: (212) 949-1857 . ¢ ” _—~= denié cd.
March 23, 2029-—\ ese
Honorable Judge Nelson Roman Nelson S. Roman, U-'S'D.J:
Southern District of New York Dated:. Ware, ZL 2220 ©
300 Quarropas Street White Plains; New York 106085:
White Plains, New York 10601 Chak of the Govt ,

vw
Re: Hong v. JP White Plains, Inc, d/b/a Haiku Asian Bistro White Plains, et.al. em, . 30) .

Civil Action No.:19-cv-05018 (NSR)
Dear Judge Roman:

Our firm represents Defendants in this case, and I am writing to respectfully request_an
extension of the deadline for submission of Defendants’ motion to dismiss.

 

On February 6, 2020, counsel for the parties participated in a pre-motion conference before
Your Honor. Plaintiff filed an Amended Complaint on February 27, 2020. The current deadline
for the filing of Defendants’ motion to dismiss is March 30, 2020. The reason for the request for
the extension is that our case file is at our office in Manhattan, and I am not currently able to access
my office due to the COVID-19 health crisis. We respectfully request a three-week extension of
the deadline. If granted, the deadline for Defendants’ motion would be scheduled for April 20,

2020. We would respectfully request the following briefing schedule:

Defendants’ Motion to Dismiss April 20, 2020
Plaintiff's Opposition to Motion May 20, 2020
Defendants’ Reply June 3, 2020

We have conferred with Mr. John Troy, Esq., counsel for Plaintiff regarding this request.
Mr. Troy will not consent to the extension. This is the first request for an extension.

Thank you for your time and consideration regarding this matter.

riteb: alae lae 39 |
Respectfully submitted,

/S/

Stuart Weinberger
ce: John Troy, Esq
